DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimers filed on 9/10/2015 and 4/20/2015 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 7,736,033 and 14/949,645, respectively, have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21,24-27 and 29-37 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations:
A non-portable desk top LED reading light, comprising: at least one LED fixed within a top or front area of at least one adjustable arm and incorporated with an integrated circuit and a switch for reading light illumination from the top or front area of the at least one adjustable arm; and a USB unit for charging another device, wherein the LED light is powered by an external transformer through a transformer wire having (1) a male USB plug, (2) a DC connector, or (3) a wiring end, to connect with the desktop USB light unit.
A non-portable desk top LED light, comprising: a plurality of white LEDs to provide reading illumination from a top area of at least one adjustable arm, and a plurality of white and colored LEDs to provide an LED accent light or LED night light 

 A non-portable desk top LED light, comprising: a plurality of white, colored, or white and colored LEDs for LED night light or LED accent light illumination, and a diffusor, fan, or sprayer for generating, exhibiting, or providing air flow, moisture, scent, essential oils, or air freshener spray; an integrated circuit and switch to control adjusting, changing or selecting at least one of a color, brightness, and illumination functions of at least one of the LEDs; and a USB unit for charging at least one other product, wherein the LED light further includes at least one of an integrated circuit, sensor, motion sensor, timer, time delay, and parts for controlling at least one function of at least one of (1) the LEDs, (2) the LED light, and (3) the diffusor, fan, or sprayer.

A non-portable desk top LED light, comprising: at least one LED for area illumination; a built-in sprayer for generating, exhibiting, or providing steam or scent or moisture; an integrated circuit and switch to control adjusting, changing or selecting at least one of a color, brightness, and illumination function of the at least one LED; and a 

A non-portable desk top LED light, comprising: at least one LED for area illumination without presenting a message or meaning; a device for generating, exhibiting, projecting, or displaying an image or time; an integrated circuit and switch to control adjusting, changing or selecting at least one of a color, brightness, and illumination function of the at least one LED; and a USB unit for charging at least one other product, wherein the LED light further includes at least one of a sensor, motion sensor, timer, time delay, or parts and accessories for controlling a function of at least one of (1) the LEDs, (2) the LED light, and (3) the device.
A non-portable desk top item, wherein the desk top item is an LED accent or LED night light, comprising: at least one LED light source for accent or night illumination; an integrated circuit to control at least one of (a) the at least one LED and (b) light functions and effects; and at least one of an airflow, scent or steam diffusor, air freshener, time display, and moisture sprayer device built into the desk top item; and at least one USB charger for charging at least one other product, wherein the desk top item is powered by an external transformer that changes AC current into DC current to supply predetermined DC power to the at least one of (1) the LED light source, (2) the integrated circuit, (3) the USB charger, and (4) the airflow, scent or steam diffusor, air freshener, time display, or moisture sprayer device.

A non-portable desk top reading light, comprising: at least one LED light source for reading light illumination from a top area of at least one adjustable arm, wherein the desk top reading light has an integrated circuit to control at least one of:(1) the reading light or at least one LED function or effect; and (2) at least one of an airflow, scent or steam diffusor, air freshener, time display, and moisture sprayer device built into the LED reading light; and at least one USB charger for charging at least one other product, wherein power is supplied by an external transformer that changes AC into DC to supply different power to at least one of (1) the at least one LED light source, (2) the airflow, scent or steam diffuser, air freshener, time display, or moisture sprayer device, and (3) the at least one USB charger.

A desk top LED item, wherein the desk top item is an image projection, reflection, or capturing LED light, comprising: at least one LED for supplying a bright light for an image projection device, image reflection device, or image capture device, wherein the LED item having an integrated circuit to control at least one of (A) LED light functions, and (B) LED color, brightness, or visual effects; and a USB charging system to charge at least one other product; wherein the LED item is powered by an external transformer that changes AC current into DC current to supply predetermined different DC power to at least one of the LED light source, the USB charging system.

A desk top LED light, comprising: at least one LED light source for front film, slide, person, or object illumination, the LED light having at least one of an integrated 

A non-portable desk top LED light, comprising: at least one of an LED bulb and CFL bulb for area or reading illumination; and at least one USB charger for charging at least one other product, wherein the non-portable desk top LED light is supplied with AC power by an AC plug wire, and the LED or CFL bulb has a built-in AC-to-DC circuit for converting the AC power into DC power for supply to at least one LED circuit within the LED bulb or to the CFL bulb.

A non-portable desk top time product, comprising: more than one LED configured as a digital time display light source or LCD digital display backlight source; at least one integrated circuit to control or adjust at least one of the more than one LED, the time display light source, the LCD digital display backlight source, and time display functions or effects; at least one USB charger for charging at least one other product; and at least one built-in AC-to-DC circuit for converting AC power input through an AC plug wire into at least one pre-programmed different DC current for supply to the at least one time display device, at least of the more than one LED, the at least one integrated circuit, and the at least one USB charger.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANABEL TON/Primary Examiner, Art Unit 2875